SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

181
CA 11-02507
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


NIESHA HAYNES, PLAINTIFF-APPELLANT,

                      V                                             ORDER

KALEIDA HEALTH, CHILDREN’S HOSPITAL, KEVIN
FITZPATRICK, M.D., AND MARGARET MULVIHILL, M.D.,
DEFENDANTS-RESPONDENTS.


NIESHA HAYNES, PLAINTIFF-APPELLANT PRO SE.

GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (KATHERINE E. WILD OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS KALEIDA HEALTH, CHILDREN’S
HOSPITAL AND MARGARET MULVIHILL, M.D.

BROWN & TARANTINO, LLC, BUFFALO (NICOLE D. SCHREIB OF COUNSEL),
BUFFALO, FOR DEFENDANT-RESPONDENT KEVIN FITZPATRICK, M.D.


     Appeal from an order of the Supreme Court, Erie County (John M.
Curran, J.), entered October 11, 2011. The order granted the motions
of defendants for summary judgment and dismissed the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed with costs.




Entered:    March 15, 2013                         Frances E. Cafarell
                                                   Clerk of the Court